Title: To James Madison from Claude Laurent, 25 March 1815
From: Laurent, Claude
To: Madison, James


                    
                        Quai de Gévres No 34Paris, le 25 Mars 1815.
                        Monsieur le Président,
                    
                    J’ai pris la liberté de vous adresser, il y a environ trois ans, une flûte en Cristal de mon invention.
                    Veuillez bien me permettre de vous témoigner le désir que j’aurais d’apprendre Si elle vous est parvenue & si ce faible hommage de mon industrie vous a été agréable.
                    Je vous prie de vouloir bien agréer l’hommage de la considération la plus

distinguée avec laquelle j’ai l’honneur d’être, Monsieur le Président, Votre très humble et très obéissant serviteur.
                    
                        
                            Laurent
                            
                        
                    
                 
                    CONDENSED TRANSLATION
                    Laurent took the liberty, about three years ago, to send JM a glass flute invented by himself. Begs leave to express his desire to learn whether it reached JM, and whether this small homage of Laurent’s industry was acceptable to him. Asks that JM be so good as to accept his highest consideration.
                